DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, filed 7/16/2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 7/16/2021, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Claims 1 and 3-6 are the current claims hereby under examination.
Election/Restrictions
Newly submitted claims 7 and 12 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 1, which is the amended originally filed independent claim, recites a method for determining whether the band is worn on the left or right wrist by user input, which is distinctly different from the method of claim 7 using acceleration sensor data and 12 using body impedance variation data to make the same determination.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 7-16 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Status of the Claims
With this office action, currently claims 1 and 3-6 are pending and the following list summarizes their status:
Claim 1 has been amended
Claim 2 has been cancelled
Claims 3-6 are new
Claim 3 is rejected under 35 U.S.C. § 112(b)
Claims 1 and 3-6 are rejected under 35 U.S.C. § 103
Response to Arguments Regarding Objections to the Drawings
Applicant’s arguments, see page 11 filed 07/16/2021, with respect to objections to the drawings have been fully considered and are persuasive because the Applicant has amended the drawings and the specification to resolve the issues.  Therefore, these objections have been withdrawn. 
The following is a newly applied rejection which was necessitated by amendment:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim recites that the method further comprises an electrode converter. It is unclear how a method can comprise a component because methods generally recite steps. For examination purposes this will be interpreted to mean that the body component measuring apparatus comprises an electrode converter.

Response to Arguments Regarding Claim Rejections Under 35 USC § 112
Applicant’s arguments, see page 12 filed 07/16/2021, with respect to the indefiniteness rejection of claim 2 have been fully considered and are persuasive because the Applicant has cancelled claim 2.  Therefore, this rejection has been withdrawn 
Response to Arguments Regarding Claim Rejections Under 35 USC § 101
Applicant’s arguments, see page 12 filed 07/16/2021, with respect to the nonstatutory subject matter rejection of claim 1 have been fully considered and are persuasive because the claim recites a band with specific electronic components. Such a limitation is sufficient to be considered implementing a judicial exception with, or using a judicial exception in conjunction with a particular machine that is integral to the claim as discussed in MPEP § 2106.05(b). Therefore, this rejection is withdrawn.
The following is a newly applied rejection which was necessitated by amendment:
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Naukkarinen (US 20050234308 A1) in view of Messerschmidt et al. (US 20130215042 A1), Molettiere et al. (US 20140164611 A1), and Ashida et al. (US 20090264790 A1).
	Regarding claim 1, Naukkarinen discloses a method of measuring a body component of a user by a body component measuring apparatus including a band configured to be worn on the user ([0033] and fig. 2C; the device with the strap make up a band around the wrist), a first and second input electrode ([0035] and fig. 4 elements 46; source electrodes) and a first and second output electrode ([0035] and fig. 4 element 48; detection electrodes) which are disposed on an inside surface of the band and configured to contact a wrist of the user ([0032] and [0034] electrodes in contact with a portion of the user’s anatomy when in a wristband are on the inside surface in contact with the wrist), a measuring ([0036] and fig. 4A element 52; a monitoring signal generator provides current) and detect a voltage from the first output electrode to measure a body impedance of the user ([0036], [0038] and fig. 4A element 54; a voltage detector senses the voltage developed between the detection electrodes), and an input interface configured to receive information from the user ([0031]), the method comprising: receiving input from the user ([0031]); converting a disposition of the electrodes ([0029]); providing the current to the first input electrode ([0036] and fig. 4A element 52; a monitoring signal generator provides current); measuring the voltage of the first output electrode([0036], [0038] and fig. 4A element 54; a voltage detector senses the voltage developed between the detection electrodes); and determining the body impedance of the user based on the measured voltage ([0039] and fig. 4A element 50; Zbio is derived using the sense voltage and the source current).
	However, Naukkarinen is silent on an input electrode and an output electrode which are disposed on an outside surface of the band and the measuring unit being configured to apply a current and detect a voltage from these electrodes to measure a body impedance of a the user and determining which set is disposed farther from a center of a body of the user. Messerschmidt et al. teaches a method of obtaining physiological measurements using a portable device that includes measuring the impedance of the user’s body that may provide a measure of body fat (ABSTRACT and [0066]). In the method of Messerschmidt et al. a device includes two contact locations with electrodes that are disposed on opposite sides of the device ([0026], [0035], [0050] and fig. 8A) which have a current run through the user’s body between the two electrodes to measure the resistance and obtain a body fat measurement ([0066]). Furthermore, the device identifies contact with the electrodes located at the back side of the device and contact with the screen side of the device in order for the device to operate ([0050]), the palm side being disposed farther from a center of a body of the user than the hand touching a screen side. According to Messerschmidt et al., the distinct advantage of such a configuration ([0026]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Naukkarinen to include electrodes disposed on an opposite surface of the band and use these electrodes with the same methodology as taught by Messerschmidt et al. as a combination of known prior art methods to yield the predictable result of obtaining more accurate measurements from electrodes that measure from opposite sides of the user’s torso.
Naukkarinen in view of Messerschmidt et al. may disclose that the input interface receives input from the user that determines how the tactile circuitry is set to operate (Naukkarinen [0031]), however, Naukkarinen in view of Messerschmidt et al. does not explicitly disclose that the input interface is configured to receive, from the user, information about whether the band is worn on a left wrist or a right wrist of the user and the method comprising receiving this information. Molettiere et al. teaches a method of tracking a user with a wristworn device ([0074]) that includes input interface allowing the user to set the device for left or right and use ([0161] and fig. 16; the top right below the circled area shows the device is highlighted for right hand use), thereby providing the distinct advantage of enabling flexibility in allowing the user to decide which wrist they want to wear the device on. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the method of Naukkarinen in view of Messerschmidt et al. to include the input interface receiving information about which wrist the device is worn on as taught by Molettiere et al. as a combination of known prior art references that enables flexibility in allowing the user to decide which wrist to wear the device on.
Naukkarinen in view of Messerschmidt et al. and Molettiere et al. may disclose converting a disposition of the electrodes (Naukkarinen [0029]) and that the device is modified based on which wrist the device is worn on (Molettiere et al. [0161]; the device is modified when the user adjusts the settings for a wrist which changes which electrodes the right and left hands touch), however, Naukkarinen in view of Messerschmidt et al. and Molettiere et al. does not explicitly disclose converting the electrodes according to what part of the body the electrodes are in contact with (i.e. whether the band is worn on the left wrist or the right wrist). Ashida et al. teaches an apparatus for measuring body composition that includes sets of electrodes for measuring body composition at different locations of the body ([0115]-[0120]). In order to switch between the body parts, Ashida et al. includes a plurality of switches ([0113], [0115], and fig. 14 elements 186 and 187) that provide the distinct advantage of allowing the system to change the connections between the electrodes. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the method of Naukkarinen in view of Messerschmidt et al. and Molettiere et al. to include converting the electrodes according to what part of the body the electrodes are measuring as taught by Ashida et al. as a combination of known prior art references in the same field of body composition analysis to yield the predictable result of enabling the device to function regardless of the location on the left wrist or the right wrist.
Regarding claim 3, Naukkarinen in view of Messerschmidt et al., Molettiere et al., and Ashida et al. discloses a method further comprising an electrode converter configured to convert the disposition of the input electrodes and the output electrodes (Ashida et al. [0113], [0115], and fig. 14 elements 141, 186, and 187; the combination of the switching elements and the micon controlling them is the electrode converter) and wherein the measuring unit comprises: a current provider configured to apply the current to the first and second input electrodes ([0036] and fig. 4A element 52; a monitoring signal generator provides current); a voltage detector configured to detect the voltage from the first and second output electrodes ([0036], [0038] and fig. 4A element 54; a voltage detector senses the voltage developed between the detection electrodes); and an impedance calculator configured to calculate the ([0039] and fig. 4A element 50; Zbio is derived using the sense voltage and the source current).
Regarding claim 4, Naukkarinen in view of Messerschmidt et al., Molettiere et al., and Ashida et al. discloses a method wherein the electrode converter comprises a plurality of switches (Ashida et al. [0113], [0115], and fig. 14 elements 141, 186, and 187; the combination of the switching elements and the micon controlling them is the electrode converter) configured to change a first connection between each of the first and second output electrodes and the voltage detector (Ashida et al. [0113] and fig. 14 elements 131, 132, and 187) and a second connection between each of the first and second input electrodes and the current provider (Ashida et al. [0113] and fig. 14 elements 133, 134, and 186) and to a third connection between each of the first and second output electrodes and the current provider (Ashida et al. [0113] and fig. 14 elements 131, 132, 221, 222 and 186; the electrical connection between the components is changed when the systems switches from measuring using the number of electrodes as shown in figure 9 compared to figure 15) and a fourth connection between each of the first and second input electrodes and the voltage detector (Ashida et al. [0113] and fig. 14 elements 133, 134, 223, 224, and 187; the electrical connection between the components is changed when the systems switches from measuring using the number of electrodes as shown in figure 9 compared to figure 15).
Regarding claims 5 and 6, Naukkarinen in view of Messerschmidt et al., Molettiere et al., and Ashida et al. discloses a method wherein the electrodes are arranged side by side along a length of the device (Naukkarinen fig. 4A). However, Naukkarinen in view of Messerschmidt et al., Molettiere et al., and Ashida et al. is silent on whether that side by side arrangement is different from or perpendicular to the lengthwise direction of the band. According to MPEP 2144.04, the courts have held that a rearrangement of parts is unpatentable if the change in position would not modify the operation of the device and further states that the particular placement of a contact in a conductivity measuring device 
Response to Arguments Regarding Claim Rejections Under 35 USC § 102 and 103
Applicant’s arguments, see page 12 filed 07/16/2021, with respect to the prior art rejection of claim 1 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 and 3-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. US 10238312 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the current application merely add a method for using the apparatus as claimed in the ‘312 patent. Any reference that uses a device meeting the limitations set forth in claims 1-5 of the ‘312 patent would also meet the requirements set forth in claims 1 and 3-6 of the current invention because each of the steps recites performing a claimed function of the apparatus.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered relevant to the art of modifying a device based on a .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES STEWART STAMBAUGH III whose telephone number is (571)272-3904. The examiner can normally be reached Monday - Thursday: 0730 - 1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/J.S.S./Examiner, Art Unit 3791                                                                                                                                                                                                        
/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791